 In theMatterof SNEATH GLASS COMPANYandAMERICAN FLINT GLASSWORKERSUNION OF NORTH AMERICA,A. F.- OF L.Case No. 9-B-1641.-Decided November 25, 1944Mr. Carl Wilde,of Indianapolis, Ind., andMessrs A. C. Crimmaeland H. H.Crimmael,of Hartford City, Ind., for the Company.Messrs.Harry F. BurgessandAlvin Barrett,of Hartford City,Ind., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Flint Glass Workers Unionof North America, A. F. of L., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Sneath Glass Company, Hartford City, Indiana,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before WilliamR. Cameron, Trial Examiner. Said hearing was held at HartfordCity, Indiana, on November 2, 1944.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the'hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSneath Glass Company is an Indiana corporation with its principalplace of businessat Hartford City, Indiana, where it is engaged inthe manufacture of glass containers and other glass products.TheCompany purchases raw materials valued inexcessof $150,000 annu-59 N. L.R. B., No. 101.523 524.DECISIONS OF NATIONAL LABOR RELATIONS BOARDally, about 70 percent of which is shipped to it from points outside theState of Indiana.During the same period the Company sells prod-ucts valued in excess of $100,000, 75 percent of which is shipped topoints outside the State of Indiana.The Company admits that it is engaged in commerce within the_meaning of the National Labor Relations Board.H. THE ORGANIZATION INVOLVEDAmerican Flint Glass Workers Union of North America is a labororganization affiliated with the American Federation of Labor, ad-,mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of a Field Examiner of the Board introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number 'of employees in the unit hereinafter found to beappropriate?We find that a question effecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties,that all production and maintenance employees of the Company in-cluding timekeepers, but excluding office and office clerical employees,the superintendent, foremen, assistant foremen, and all other super-visory employees with authority to hire, promote, discharge, dis-cipline or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction of1 The Field Examiner reported that the Union presented 152 authorization cards.Thereare 190 persons in the appropriate unit.i SNEATH GLASS COMPANY525Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant.to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTE'n that, as part of the investigation to ascertain repre-,sentatives for the purposes of collective, bargaining with Sneath GlassCompany, Hartford City, Indiana, an election by secret ballot shallbe'conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Sections 10 and 11, of said rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,todetermine whether or not they desire to be represented byAmerican Flint Glass Workers of North America, affiliated with theAmerican' Federation of Labor, for the purposes of collectivebargaining.I